IN THE COURT OF APPEALS OF IOWA

                                     No. 19-0103
                                Filed March 20, 2019


IN THE INTEREST OF P.L.,
Minor Child,

P.L., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Barbara H. Liesveld,

District Associate Judge.



       The mother appeals the termination of her parental rights. AFFIRMED.



       Patricia J. Meier of Nidey Erdahl Fisher Pilkington & Meier, PLC, Cedar

Rapids, for appellant mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Julie Trachta of Linn County Advocate, Inc., Cedar Rapids, attorney and

guardian ad litem for minor child.



       Considered by Potterfield, P.J., and Tabor and Bower, JJ.
                                             2


POTTERFIELD, Presiding Judge.

         The mother appeals the termination of her parental rights to her child,

P.L., who was born in 2011.1 The juvenile court terminated the mother’s parental

rights pursuant to Iowa Code section 232.116(1)(f) (2018).                   The mother

challenges only whether the State fulfilled its mandate to make reasonable efforts

to reunify the mother and child. This argument implicates the juvenile court’s

application of subsection 232.116(1)(f)(4)—that P.L. could not be returned to the

mother’s care at the time of the termination hearing. See In re C.B., 611 N.W.2d

489, 493 (Iowa 2000) (“[T]he reasonable efforts requirement is not viewed as a

strict substantive requirement of termination. Instead . . . [t]he State must show

reasonable efforts as a part of its ultimate proof the child cannot be safely

returned to the care of a parent.”). We generally review termination decisions de

novo. In re P.L., 778 N.W.2d 33, 40 (Iowa 2010).

         We must begin by determining whether the mother’s claim is preserved for

our review. See Weltzin v. Nail, 618 N.W.2d 293, 296 (Iowa 2000) (“While de

novo review allows the appellate court to consider the facts and issue in their

entirety, the court can only review issues properly preserved.”); see also In re

K.C., 660 N.W.2d 29, 38 (Iowa 2003) (recognizing that “[e]ven issues implicating

constitutional rights must be” properly preserved before the appellate court may

rule on the merits). The State urges us to find it is not preserved.

         In order to preserve for our review the question of whether reasonable

efforts were made, “the [m]other had the obligation to demand other, different or

additional services prior to the termination hearing.” In re S.R., 600 N.W.2d 63,

1
    The father’s parental rights were also terminated. He does not appeal.
                                        3


65 (Iowa 1990). Here, the first time the mother raised the issue of reasonable

efforts was the day before the termination trial, when she filed what she titled an

“application for reasonable services and motion to continue.” She contends that

application is sufficient to preserve the issue. Insofar as the mother requested

new or different services one day before the termination hearing, we find this

failed to preserve for our review the issue of reasonable efforts. Although the

mother technically informed the court before the termination hearing, her attempt

to get in under the wire is insufficient.   Our error-preservation rules “are not

designed to be hypertechnical.” Griffin Pipe Prod. Co., Inc. v. Bd. of Review, 789

N.W.2d 769, 772 (Iowa 2010). The purpose of requiring a parent to notify the

court about a perceived issue with services before a termination hearing is

because of “the importance for a parent to object to services early in the process

so appropriate changes can be made.” C.B., 611 N.W.2d at 493–94. One day is

not enough to make the changes. See In re B.K., 500 N.W.2d 54, 57 (Iowa

1993) (“Suggestions are due far earlier in the process.”); In re J.L.W., 570

N.W.2d 778, 781 (Iowa Ct. App. 1997) (“When the statutory time standards found

in section 232.116 are approaching, and a parent has made only minimal

progress, the child deserves to have the time standards followed by having

termination of parental rights pursued.”), overruled on other grounds by P.L., 778

N.W.2d at 39. Moreover, we do not want to encourage last-minute requests for

services to become a tactic for delay. See In re D.B., No. 99-1100, 2000 WL

210451, at *6 (Iowa Ct. App. Feb. 23, 2000) (noting that a motion to substitute

counsel “made on the eve of, or during trial” cannot be allowed to become a

tactic for delay).
                                         4


       Within the mother’s request for new services was a request to continue

the termination hearing for six months in order to give her time to participate in

those services. Although the mother contends the extension of time falls within

reasonable services, we believe it is more appropriately considered as a request

to delay permanency. See Iowa Code § 232.104(2)(b) (allowing the court to

delay permanency for six months if the court finds the need for removal of the

child from the parent’s care will no longer exist at the end of the extension). And

while she asserts the court made a procedural error by denying this request

before it heard the evidence at the termination trial, the court still had the option

to delay permanency after the close of evidence. Id. §§ 232.103, .104.

       Like the juvenile court, we cannot say P.L. could be returned to her

mother’s care at the end of an additional period for reunification. The mother

loves P.L. and has engaged in the services DHS requested in order to strengthen

the parent-child bond and improve her parenting skills. We acknowledge that the

services the mother asks for more time to participate in are also aimed at further

strengthening the mother’s and P.L.’s relationship.         But the professionals

involved with the family expressed doubts the additional time and services would

rectify the strained relationship between P.L. and the mother, as they had already

engaged in thirty-three weeks of parent-child interaction therapy (PCIT), which in

its first phase was meant to work on “the child getting the bond and creating that

relationship with their parent.” Most families progress to the second phase in six

to twelve weeks, whereas P.L. and the mother worked on the first phase for

thirty-three weeks before the therapist concluded they were at maximum benefit

and ended the PCIT.        Even after they received the benefit of PCIT, P.L.
                                         5


described visits with her mother as “too long” and “too much” and sometimes

could not be convinced to go. Additionally, the service provider, social worker,

and the clinical psychologist who evaluated the mother and child all indicated

there is not a strong bond between the mother and P.L., and it was noted that

P.L. has shown a stronger attachment to her foster families than she does to her

mother. The psychologist expressed a fear P.L. would run away from home if

she was forced to return to the mother’s care.

       The mother argues she should be given additional time because she

suffered a traumatic brain injury as a child and has cognitive difficulties as a

result. We note that the service providers, social worker, and therapist testified

they were aware of the mother’s need to be given materials in writing, shown

more modeling, and experience repetition in order to learn and apply new skills.

The evidence at trial was that these steps were taken. Additionally, the social

worker testified that she has had cases where a parent learns more slowly and

has recommended the court order additional time for reunification. However, she

testified she did not believe additional time was appropriate here because P.L.

was “showing signs of needing permanency” and the mother was not making

even slow progress. Similarly, the guardian ad litem, when asked by the court to

take a position on continuing the termination trial for six months, resisted the

motion to continue, stating:

       [P.L.] is really struggling, and this delay in her having some
       decision about permanency is causing her a lot of stress and
       anxiety and increasing some of her negative behavior, and we are
       in a position where, I think the record and evidence today will show
       that visits that have occurred have been traumatic . . . . This is not
       a case where we are making slow progress. Frankly, I don’t see
                                          6


        progress toward reunification or much of any progress, and a delay
        at this point would not be in her best interest.

Neither our case law nor our statutes provide an exception to the statutory

timeframe for the termination of parental rights when a parent has cognitive

difficulties.   See In re A.M., 843 N.W.2d 100, 111 (Iowa 2014) (concluding

termination was appropriate where statutory timeframe for termination had

passed and the parents’ “lower mental functioning” affected the child’s well-

being). And we cannot say a delay of permanency would better equip the mother

to resume parenting of P.L.        See Iowa Code § 232.104(2)(b).        While we

commend the mother’s commitment to continue seeking out and participating in

services to better her relationship with P.L. and her parenting skills, our decision

must ultimately be guided by the best interests of the child. See In re D.S., 806

N.W.2d 458, 465 (Iowa Ct. App. 2011) (“The paramount concern in termination

proceedings is the best interests of the child.”).        And here, the evidence

establishes that P.L. needs permanency now.

        Insofar as the mother challenges the juvenile court’s denial of her motion

to continue, we find no abuse of discretion. See M.D. v. K.A., 921 N.W.2d 229,

232 (Iowa 2018) (reviewing motion to continue termination trial for an abuse of

discretion). The mother’s request for new or additional services one day before

trial does not preserve her claim regarding reasonable efforts, and a delay of

permanency would not be appropriate here.

        We affirm the termination of the mother’s parental rights.

        AFFIRMED.